UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2209



MEEJUNG CAMPBELL,

                                                Plaintiff - Appellant,

          versus


JO ANNE BARNHART,      Commissioner   of   Social
Security,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Theresa Carroll Buchanan,
Magistrate Judge. (CA-01-1429-A)


Submitted:   February 11, 2003             Decided:   February 25, 2003


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith L. Mathis, MATHIS & MATHIS, Arlington, Virginia, for
Appellant. Mark Maxwell, Assistant United States Attorney, Lisa
De Soto, General Counsel, Thomas Crawley, Deputy General Counsel,
Charlotte Hardnett, Associate General Counsel, Charlene Bellinger
Honig, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Meejung K. Campbell seeks review of the magistrate judge’s

order    affirming   the   Commissioner’s   denial   of   social   security

benefits pursuant to 20 C.F.R. §§ 404.1520(f), 416.920(f) (2002).*

Our review of the record discloses that the Commissioner’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Campbell v. Barnhardt, No. CA-01-1429-A (E.D. Va. Aug. 16,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).


                                    2